                                               UNITED STATES BANKRUPTCY COURT
                                               MIDDLE DISTRICT OF PENNSYLVANIA
                                                     HARRISBURG DIVISION


In re:                                                               §
Hetran Inc.                                                          §           Case No. 1:16-bk-00596-RNO
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
           1. A petition under chapter 11 of the United States Bankruptcy Code was filed on 02/16/2016. The case
         was converted to a Chapter 7 on 07/28/2017. The undersigned trustee was appointed on 07/31/2017.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                       30,979.28
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                         0.00
                 Administrative Expenses                                                                         3,895.91
                 Bank Service Fees                                                                                 504.13
                 Other Payments to Creditors                                                                         0.00
                 Non-Estate funds paid to 3rd Parties                                                                0.00
                 Exemptions paid to the Debtor                                                                       0.00
                 Other Payments to Debtor                                                                            0.00
                 Leaving a balance on hand of 1                                         $                       26,579.24




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1




         Case 1:16-bk-00596-RNO                 Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                 Desc
                                                Main Document     Page 1 of 21
The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 11/09/2017 and the deadline for
       filing governmental claims was 11/09/2017. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $3,847.93.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $3,847.93, for a total
compensation of $3,847.932. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $188.24 for total expenses
of $394.13
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       02/04/2019                                   By :    /s/ William G.Schwab
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2




       Case 1:16-bk-00596-RNO                    Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                     Desc
                                                 Main Document     Page 2 of 21
                                                                                                                                                                                              Page 1
                                                                                         FORM 1
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES
                Case No: 16-00596                               Judge: Robert N. Opel II                                                 Trustee Name:     William G. Schwab
             Case Name: Hetran Inc.                                                                                     Date Filed (f) or Converted (c):   07/28/2017 (c)
                                                                                                                                 341(a) Meeting Date:      08/29/2017
      For Period Ending: 02/04/2019                                                                                                    Claims Bar Date:    11/09/2017

                                       1                                        2                        3                     4                            5                          6
                                                                                                    Est Net Value
                                                                                                (Value Determined by                                                        Asset Fully Administered
                                                                                                                        Property Formally
                                Asset Description                      Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by        (FA) / Gross Value of
                                                                                                                           Abandoned
                    (Scheduled and Unscheduled (u) Property)                   Values                Exemptions,                                      the Estate                Remaining Assets
                                                                                                                           OA=554(a)
                                                                                                  and Other Costs)
1.      Cash on Hand                                                                  150.00                     0.00                                                0.00             FA
2.      Fulton Bank Checking                                                        67,533.00                    0.00                                                0.00             FA
3.      BB&T Business Checking                                                       9,950.32                    0.00                                                0.00             FA
4.      Security Deposit with UPS                                                    2,000.00                    0.00                                                0.00             FA
5.      Accounts Receivable                                                      357,640.88                      0.00                                                0.00             FA
6.      Total Inventory                                                          100,000.00                      0.00                                                0.00             FA
7.      Office Furniture                                                             1,000.00                    0.00                                                0.00             FA
8.      Office Equipment                                                            99,304.00                    0.00                                                0.00             FA
9.      Automobiles                                                                 32,104.00                    0.00                                                0.00             FA
10.     Other Machinery, Fixtures, Equipment                                     200,000.00                      0.00                                                0.00             FA
11.     Trademark of Hetran, Inc                                                    Unknown                      0.00                                                0.00             FA
12.     Mechanical and Engineering Drawings                                         Unknown                      0.00                                                0.00             FA
13.     Ownership of www.hetraninc.com                                              Unknown                      0.00                                                0.00             FA
14.     Customer List                                                               Unknown                      0.00                                                0.00             FA
15.     CHAPTER 11 FUNDS (u)                                                             0.00                    0.00                                           27,955.72             FA
16.     RESTITUTION (u)                                                                  0.00                    0.00                                              11.52              FA
17.     SETTLEMENT OF ADV# 1:18-AP-00017 PER CT ORDER DATED 08-20-                       0.00                    0.00                                            3,010.69             FA
        18 (u)
18.     Stock Dividend (u)                                                               0.00                    0.00                                                1.35             FA
19.     void (u)                                                                         0.00                    0.00                                                0.00             FA




     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                     Exhibit A

                                       Case 1:16-bk-00596-RNO          Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                Desc
                                                                       Main Document     Page 3 of 21
                                                                                                                                                                                                                 Page 2
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 16-00596                                                 Judge: Robert N. Opel II                                                     Trustee Name:     William G. Schwab
         Case Name: Hetran Inc.                                                                                                           Date Filed (f) or Converted (c):   07/28/2017 (c)
                                                                                                                                                   341(a) Meeting Date:      08/29/2017
  For Period Ending: 02/04/2019                                                                                                                          Claims Bar Date:    11/09/2017

                                      1                                                         2                           3                    4                            5                           6
                                                                                                                      Est Net Value
                                                                                                                  (Value Determined by                                                         Asset Fully Administered
                                                                                                                                          Property Formally
                             Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                           Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                             Abandoned
                 (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                      the Estate                 Remaining Assets
                                                                                                                                             OA=554(a)
                                                                                                                    and Other Costs)

                                                                                                                                                                                        Gross Value of Remaining Assets

TOTALS (Excluding Unknown Values)                                                              869,682.20                          0.00                                           30,979.28                        0.00




Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Claims Bar Date-11-09-17



Initial Projected Date of Final Report(TFR) : 12/31/2018                        Current Projected Date of Final Report(TFR) : 12/31/2018


Trustee’s Signature           /s/William G. Schwab                                               Date: 02/04/2019
                              William G. Schwab
                              811-1 Blakeslee Blvd Drive East
                              Lehighton, PA 18235
                              Phone : (610) 377-5200




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                             Exhibit A

                                      Case 1:16-bk-00596-RNO                         Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                    Desc
                                                                                     Main Document     Page 4 of 21
                                                                                            FORM 2                                                                                              Page 1
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 16-00596                                                                                                         Trustee Name: William G. Schwab
              Case Name: Hetran Inc.                                                                                                         Bank Name: Texas Capital Bank
                                                                                                                                    Account Number/CD#: ******1854 Checking Account
       Taxpayer ID No: **-***1793                                                                                          Blanket bond (per case limit): 10,000,000.00
     For Period Ending: 2/4/2019                                                                                           Separate bond (if applicable): 0.00

    1                    2                          3                                            4                                            5                     6                      7
                                                                                                                        Uniform
Transaction          Check or                                                                                            Trans.                                                        Account/ CD
   Date              [Refer#]             Paid To / Received From                    Description of Transaction          Code            Deposits($)        Disbursements($)            Balance($)
08/09/2017              [15]       CUNNINGHAN, CHERNICOFF                  CHAPTER 11 FUNDS                             1290-000              27,955.72                                     27,955.72
                                   & WARSHAWSKY, P.C.
                                   2320 N. 2ND STREET
                                   HARRISBURG, PA 17110

09/05/2017                         Texas Capital Bank                      Bank Service Fee                             2600-000                                           28.98            27,926.74
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

10/04/2017                         Texas Capital Bank                      Bank Service Fee                             2600-000                                           39.03            27,887.71
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

11/03/2017                         Texas Capital Bank                      Bank Service Fee                             2600-000                                           38.97            27,848.74
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

*11/15/2017           51001        WILLIAM G. SCHWAB & ASSOCIATES          REIMBURSEMENT OF OUT-OF-POCKET EXPENSE (SD   3120-003                                           17.50            27,831.24
                                   811-1 BLAKESLEE BLVD. DRIVE EAST        CARD FOR 2004 EXAMINATION)
                                   PO BOX 56
                                   LEHIGHTON, PA 18235

*11/15/2017                        WILLIAM G. SCHWAB & ASSOCIATES          REIMBURSEMENT OF OUT-OF-POCKET EXPENSE (SD   3120-003                                          (17.50)           27,848.74
                                   811-1 BLAKESLEE BLVD. DRIVE EAST        CARD FOR 2004 EXAMINATION)
                                   PO BOX 56
                                   LEHIGHTON, PA 18235

                                                                                                                   Page Subtotals             27,955.72                   106.98




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                              Exhibit B

                                  Case 1:16-bk-00596-RNO                 Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                               Desc
                                                                         Main Document     Page 5 of 21
                                                                                          FORM 2                                                                                                 Page 2
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 16-00596                                                                                                           Trustee Name: William G. Schwab
              Case Name: Hetran Inc.                                                                                                           Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******1854 Checking Account
       Taxpayer ID No: **-***1793                                                                                            Blanket bond (per case limit): 10,000,000.00
     For Period Ending: 2/4/2019                                                                                             Separate bond (if applicable): 0.00

    1                    2                          3                                          4                                                5                     6                     7
                                                                                                                          Uniform
Transaction          Check or                                                                                              Trans.                                                       Account/ CD
   Date              [Refer#]             Paid To / Received From                  Description of Transaction              Code            Deposits($)        Disbursements($)           Balance($)
11/28/2017            51002        BUSINESS CARD SERVICES                VERBAL INK FEE - TRANSCRIPT OF 2004              2990-000                                           63.75           27,784.99
                                   PO BOX 84030                          EXAMINATION OF MR. & MRS. OERTMANN
                                   COLUMBUS, GA 31908-4030

12/04/2017                         Texas Capital Bank                    Bank Service Fee                                 2600-000                                           38.92           27,746.07
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

12/27/2017            51003        BUSINESS CARD SERVICES                VERBAL INK FEES (INVOICE NOS. 21953 &            2990-000                                          198.50           27,547.57
                                   PO BOX 84030                          22260)(Y05180_010 & Y05180_007)
                                   COLUMBUS, GA 31908-4030

12/28/2017            51004        INTERNATIONAL SURETIES, LTD.          Bond Premium                                     2300-000                                           21.33           27,526.24
                                   SUITE 420
                                   701 POYDRAS STREET
                                   NEW ORLEANS, LA 70139

01/03/2018                         Texas Capital Bank                    Bank Service Fee                                 2600-000                                           38.79           27,487.45
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

01/04/2018            51005        UPS                                   UPS OVERNIGHT MAILING FEE (INVOICE NO.           2990-000                                           24.40           27,463.05
                                                                         0000FE5895527; SHIPPER NO. FE5895; CONTROL ID.
                                                                         676V)

01/10/2018            51006        UPS                                   UPS OVERNIGHT MAILING FEE (INVOICE NO.           2990-000                                           24.40           27,438.65
                                                                         0000FE5895018; SHIPPER NO. FE5895; CONTROL ID.
                                                                         H579)


                                                                                                                     Page Subtotals                   0.00                  410.09



UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                               Exhibit B

                                  Case 1:16-bk-00596-RNO               Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                   Desc
                                                                       Main Document     Page 6 of 21
                                                                                          FORM 2                                                                                                   Page 3
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 16-00596                                                                                                             Trustee Name: William G. Schwab
              Case Name: Hetran Inc.                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                        Account Number/CD#: ******1854 Checking Account
       Taxpayer ID No: **-***1793                                                                                              Blanket bond (per case limit): 10,000,000.00
     For Period Ending: 2/4/2019                                                                                               Separate bond (if applicable): 0.00

    1                    2                          3                                          4                                                  5                     6                     7
                                                                                                                           Uniform
Transaction          Check or                                                                                               Trans.                                                        Account/ CD
   Date              [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)        Disbursements($)           Balance($)
01/16/2018            51007        CARD SERVICES                         FILING/SERVICE FEE (NOTICE OF THE MOTION TO       2990-000                                           147.09           27,291.56
                                                                         ABANDON BOOKS, RECORDS, ETC. PRIOR TO 2012)

01/18/2018            51008        UPS                                   UPS OVERNIGHT MAILING FEE (INVOICE NO.            2990-000                                            24.40           27,267.16
                                                                         0000FE5895028; SHIPPER NO. FE5895; CONTROL ID.
                                                                         100S)

01/18/2018            51009        GALLAGHER REPORTING & VIDEO, LLC      COURT REPORTING FEE (DEPOSITION OF NICOLE         2990-000                                           251.45           27,015.71
                                   1275 GLENLIVET DRIVE                  MANBECK & WILLIAM KIRWAN) (INVOICE NO. 9193)
                                   SUITE 100
                                   ALLENTOWN, PA 18106

01/23/2018            51010        BUSINESS CARD SERVICES                REIMBURSEMENT TO CREDIT CARD - COURT CALL         2990-000                                            31.00           26,984.71
                                   PO BOX 84030                          COST (COURT CALL ID#8754052) & USPS CHARGE
                                   COLUMBUS, GA 31908-4030               (REVERSE ADDRESS CHANGE - MC#2361)


01/24/2018            51011        UPS                                   UPS OVERNIGHT MAILING FEE (INVOICE NO.            2990-000                                            24.52           26,960.19
                                                                         0000FE5895038; SHIPPER NO. FE5895; CONTROL ID
                                                                         M252)

02/05/2018                         Texas Capital Bank                    Bank Service Fee                                  2600-000                                            38.21           26,921.98
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

02/22/2018            51012        SHRED-IT USA                          SHREDDING SERVICES (INVOICE NO. 8124161428;       2990-000                                      1,742.72              25,179.26
                                   28883 NETWORK PLACE                   CUSTOMER NO. 15930150)
                                   CHICAGO, IL 60673-1288

                                                                                                                       Page Subtotals                   0.00             2,259.39




UST Form 101-7-TFR (5/1/2011) (Page 7)                                                                                                                                                 Exhibit B

                                  Case 1:16-bk-00596-RNO               Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                     Desc
                                                                       Main Document     Page 7 of 21
                                                                                          FORM 2                                                                                                    Page 4
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 16-00596                                                                                                             Trustee Name: William G. Schwab
              Case Name: Hetran Inc.                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                        Account Number/CD#: ******1854 Checking Account
       Taxpayer ID No: **-***1793                                                                                               Blanket bond (per case limit): 10,000,000.00
     For Period Ending: 2/4/2019                                                                                                Separate bond (if applicable): 0.00

    1                    2                          3                                           4                                                 5                      6                     7
                                                                                                                             Uniform
Transaction          Check or                                                                                                 Trans.                                                       Account/ CD
   Date              [Refer#]             Paid To / Received From                  Description of Transaction                 Code           Deposits($)         Disbursements($)           Balance($)
02/27/2018            51013        BUSINESS CARD SERVICES                REIMBURSEMENT TO CREDIT CARD - VERBAL INK           2990-000                                           49.50           25,129.76
                                   PO BOX 84030                          (VERBATIM TRANSCRIPTION OF HEARING
                                   COLUMBUS, GA 31908-4030               (Transcript of Gisela Oertmann, Helmut Oertmann &
                                                                         Attorney Rehkamp)(REFERENCE NO. 8D04BB93-
                                                                         A40037A4)

03/01/2018              [18]       VIRTUS INVESTMENT PARTNERS            CASH DIVIDEND                                       1221-000                    0.45                                   25,130.21
                                   PO Box 1342
                                   Brentwood, NY 11717-0718

03/05/2018                         Texas Capital Bank                    Bank Service Fee                                    2600-000                                           37.62           25,092.59
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

03/08/2018              [16]       SCHUYLKILL COUNTY CLERK               RESTITUTION- JEFFREY CHARLES WEIR                   1290-000                    5.76                                   25,098.35
                                   OF COURTS OFFICE
                                   401 NORTH SECOND STREET
                                   POTTSVILLE, PA 17901

03/15/2018            51014        CARD SERVICES                         FILING/SERVICE FEE (COMPLAINT V. CUNNINGHAM         2990-000                                          350.00           24,748.35
                                                                         & CHERNICOFF)

04/03/2018                         Texas Capital Bank                    Bank Service Fee                                    2600-000                                           35.29           24,713.06
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

                                                                                                                       Page Subtotals                    6.21                  472.41




UST Form 101-7-TFR (5/1/2011) (Page 8)                                                                                                                                                  Exhibit B

                                  Case 1:16-bk-00596-RNO               Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                      Desc
                                                                       Main Document     Page 8 of 21
                                                                                          FORM 2                                                                                                   Page 5
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 16-00596                                                                                                             Trustee Name: William G. Schwab
              Case Name: Hetran Inc.                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                        Account Number/CD#: ******1854 Checking Account
       Taxpayer ID No: **-***1793                                                                                              Blanket bond (per case limit): 10,000,000.00
     For Period Ending: 2/4/2019                                                                                               Separate bond (if applicable): 0.00

    1                    2                          3                                          4                                                  5                     6                     7
                                                                                                                           Uniform
Transaction          Check or                                                                                               Trans.                                                        Account/ CD
   Date              [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)        Disbursements($)           Balance($)
05/03/2018                         Texas Capital Bank                    Bank Service Fee                                  2600-000                                            34.53           24,678.53
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

06/04/2018                         Texas Capital Bank                    Bank Service Fee                                  2600-000                                            34.49           24,644.04
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

06/11/2018              [18]       VIRTUS INVESTMENT PARTNERS            DIVIDEND CHECK                                    1221-000                     0.45                                   24,644.49


06/20/2018            51015        GALLAGHER REPORTING & VIDEO, LLC      COURT REPORTER FEE - INVOICE NO. 9598 (2004       2990-000                                           315.45           24,329.04
                                   1275 GLENLIVET DRIVE                  EXAMINATION OF CLINTON BLYLER)
                                   SUITE 100
                                   ALLENTOWN, PA 18106

07/03/2018                         Texas Capital Bank                    Bank Service Fee                                  2600-000                                            34.35           24,294.69
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

08/03/2018                         Texas Capital Bank                    Bank Service Fee                                  2600-000                                            33.95           24,260.74
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

                                                                                                                       Page Subtotals                   0.45                  452.77




UST Form 101-7-TFR (5/1/2011) (Page 9)                                                                                                                                                 Exhibit B

                                  Case 1:16-bk-00596-RNO               Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                     Desc
                                                                       Main Document     Page 9 of 21
                                                                                          FORM 2                                                                                                        Page 6
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 16-00596                                                                                                                  Trustee Name: William G. Schwab
              Case Name: Hetran Inc.                                                                                                                  Bank Name: Texas Capital Bank
                                                                                                                                             Account Number/CD#: ******1854 Checking Account
       Taxpayer ID No: **-***1793                                                                                                   Blanket bond (per case limit): 10,000,000.00
     For Period Ending: 2/4/2019                                                                                                    Separate bond (if applicable): 0.00

    1                    2                           3                                            4                                                    5                     6                     7
                                                                                                                                 Uniform
Transaction          Check or                                                                                                     Trans.                                                       Account/ CD
   Date              [Refer#]             Paid To / Received From                   Description of Transaction                    Code            Deposits($)        Disbursements($)           Balance($)
08/21/2018            51016        BARCLAYS                              MISCELLANEOUS FILING/SERVICING FEE                      2990-000                                          431.36           23,829.38
                                   PO BOX 13337                          (REIMBURSEMENT TO CREDIT CARD)
                                   PHILADELPHIA, PA 19101-3337

08/24/2018              [18]       VIRTUS INVESTMENT PARTNERS            DIVIDEND                                                1221-000                    0.45                                   23,829.83


09/04/2018              [17]       CUNNINGHAM, CHERNICOFF &              SETTLEMENT OF ADV# 1:18-AP-00017 PER CT                 1249-000               3,010.60                                    26,840.43
                                   WARSHAWSKY, P.C.                      ORDER DATED 08-20-18
                                   2320 NORTH 2ND STREET
                                   HARRISBURG, PA 17110

09/04/2018                         Texas Capital Bank                    Bank Service Fee                                        2600-000                                           33.90           26,806.53
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

09/06/2018              [16]       SCHUYLKILL COUNTY CLERK               RESTITUTION - JEFFREY WEIR                              1290-000                    5.76                                   26,812.29
                                   OF COURTS OFFICE
                                   401 NORTH SECOND STREET
                                   POTTSVILLE, PA 17901

09/06/2018              [17]       ADJUSTMENT - IN                       ADJUSTMENT - IN (correction to deposit #6 -             1249-000                    0.09                                   26,812.38
                                                                         SETTLEMENT OF ADV# 1:18-AP-00017 PER CT
                                                                         ORDER DATED 08-20-18)

09/24/2018            51017        US POSTMASTER                         REIMBURSEMENT OF OUT-OF-POCKET EXPENSES                 2990-000                                           23.07           26,789.31
                                   Lehighton, PA 18235                   (POSTAGE - certified mailings of tax letters with tax
                                                                         forms to IRS & PA Dept. of Revenue)


                                                                                                                            Page Subtotals              3,016.90                   488.33




UST Form 101-7-TFR (5/1/2011) (Page 10)                                                                                                                                                     Exhibit B

                                  Case 1:16-bk-00596-RNO               Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                          Desc
                                                                       Main Document    Page 10 of 21
                                                                                             FORM 2                                                                                                 Page 7
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 16-00596                                                                                                              Trustee Name: William G. Schwab
              Case Name: Hetran Inc.                                                                                                              Bank Name: Texas Capital Bank
                                                                                                                                         Account Number/CD#: ******1854 Checking Account
       Taxpayer ID No: **-***1793                                                                                               Blanket bond (per case limit): 10,000,000.00
     For Period Ending: 2/4/2019                                                                                                Separate bond (if applicable): 0.00

    1                    2                            3                                           4                                                5                      6                    7
                                                                                                                            Uniform
Transaction          Check or                                                                                                Trans.                                                        Account/ CD
   Date              [Refer#]               Paid To / Received From                   Description of Transaction             Code             Deposits($)        Disbursements($)           Balance($)
10/03/2018                         Texas Capital Bank                       Bank Service Fee                                2600-000                                            37.10           26,752.21
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

01/15/2019            51018        BARCLAYS                                 MISCELLANEOUS FILING/SERVICING FEE              2990-000                                           149.90           26,602.31
                                   PO BOX 13337
                                   PHILADELPHIA, PA 19101-3337

01/16/2019            51019        US POSTMASTER                            POSTAGE REIMBURSEMENT (SERVICING FEES VIA       2990-000                                            23.07           26,579.24
                                   LEHIGHTON, PA 18235                      CERTIFIED MAIL)


                                                                                                                        Page Subtotals                   0.00                  210.07


                                                                                                COLUMN TOTALS                                      30,979.28               4,400.04
                                                                                                         Less:Bank Transfer/CD's                         0.00                    0.00
                                                                                                SUBTOTALS                                          30,979.28               4,400.04

                                                                                                       Less: Payments to Debtors                                                 0.00
                                                                                                Net                                                30,979.28               4,400.04


                                                                                          TOTAL-ALL ACCOUNTS                                       NET                     NET              ACCOUNT
                    All Accounts Gross Receipts:           30,979.28                                                                             DEPOSITS             DISBURSEMENTS         BALANCE

              All Accounts Gross Disbursements:             4,400.04
                                                                                          ******1854 Checking Account                              30,979.28               4,400.04
                                All Accounts Net:          26,579.24
                                                                                          Net Totals                                               30,979.28               4,400.04          26,579.24




UST Form 101-7-TFR (5/1/2011) (Page 11)                                                                                                                                                 Exhibit B

                                   Case 1:16-bk-00596-RNO                 Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                                   Desc
                                                                          Main Document    Page 11 of 21
  Case: 16-00596                                                                                    William G. Schwab
  Hetran Inc.                                                                                       CLAIMS REGISTER
                                                                                                     EXHIBIT C Page 1
  Claims Bar Date: 11/09/17         Government Bar Date: 11/09/17

  Claim
   No. Creditors                              UTC       Scheduled   Claimed     Allowed     Paid             Balance

           William G. Schwab, Trustee   2100                 0.00   3,847.93    3,847.93    0.00             3,847.93
           811 BLAKESLEE BLVD DRIVE EAST
           LEHIGHTON , PA 18235
           WILLIAM G SCHWAB-                 2200            0.00       0.00     394.13     0.00              394.13


           William G. Schwab and           3110              0.00       0.00   16,036.00    0.00           16,036.00
           811-1 Blakeslee Blvd Drive East
           PO Box 56
           Lehighton, PA 18235
           KURTZMAN STEADY, LLC              3210            0.00       0.00    4,176.00    0.00             4,176.00
           401 S. 2ND ST., SUITE 301
           PHILADELPHIA, PA 19147
           KURTZMAN STEADY, LLC              3220            0.00       0.00      63.10     0.00               63.10
           401 S. 2ND ST., SUITE 301
           PHILADELPHIA, PA 19147
           William G. Schwab and             3220            0.00       0.00     134.20     0.00              134.20


           EISNERAMPER, LLP            3410                  0.00       0.00   31,000.00    0.00           31,000.00
           ONE LOGAN SQUARE, SUITE 3000
           PHILADELPHIA, PA 19103
           EISNERAMPER, LLP            3420                  0.00       0.00        0.00    0.00                 0.00
           ONE LOGAN SQUARE, SUITE 3000
           PHILADELPHIA, PA 19103

ADMINISTRATIVE TOTAL                                         0.00   3,847.93   55,651.36    0.00           55,651.36

           CUNNINGHAM, CHERNICOFF            6210            0.00       0.00    4,225.00    0.00             4,225.00
           PO BOX 60457
           HARRISBURG, PA 17106-0457
           CUNNINGHAM, CHERNICOFF            6220            0.00       0.00     183.36     0.00              183.36
           PO BOX 60457
           HARRISBURG, PA 17106-0457
  00028 COMMONWEALTH OF PA          6820           0.00  1,529.65       1,529.65          0.00          1,529.65
        COMMONWEALTH OF PA UCTS (ADMINISTRATIVE) DEPARTMENT OF LABOR AND INDUSTRY COLLECTIONS SUPPORT UNIT 651
        BOAS STREET, ROOM 702 HARRISBURG, PA 17121

          Filed: 10/20/16
PRIOR CHAPTER TOTAL                                          0.00   1,529.65    5,938.01    0.00             5,938.01




UST Form 101-7-TFR (5/1/2011) Page 12




           Case 1:16-bk-00596-RNO                Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59     Desc
                                                 Main Document    Page 12 of 21
  Case: 16-00596                                                                                         William G. Schwab
  Hetran Inc.                                                                                            CLAIMS REGISTER
                                                                                                          EXHIBIT C Page 2
  Claims Bar Date: 11/09/17         Government Bar Date: 11/09/17

  Claim
   No. Creditors                              UTC       Scheduled       Claimed        Allowed    Paid            Balance

  00040 Fulton Bank, N.A., formerly          4210            0.00   4,059,833.08   4,059,833.08   0.00        4,059,833.08
        126 E King St
        Lancaster, PA 17602
        Filed: 11/07/17
  00041 Fulton Bank, N.A., formerly          4210            0.00     68,708.70      68,708.70    0.00          68,708.70
        126 E King St
        Lancaster, PA 17602
           Filed: 11/07/17
SECURED TOTAL                                                0.00   4,128,541.78   4,128,541.78   0.00       4,128,541.78

  00013 Berkheimer Assoc., Agent for         5800            0.00       4,517.54       4,517.54   0.00            4,517.54
        1883 Jury Rd
        Pen Argyl, PA 18072
        Filed: 03/30/16
  00014 internal revenue service             5800            0.00    211,450.48     181,597.64    0.00         181,597.64
        PO Box 7346
        Philadelphia, PA 19101
        Filed: 04/01/16
 00014B internal revenue service             5800            0.00    181,597.64     181,597.64    0.00         181,597.64
        PO Box 7346
        Philadelphia, PA 19101
        Filed: 04/01/16
  00016 Pennsylvania Department of           5800            0.00         12.92          12.92    0.00              12.92
        PO Box 280946
        Harrisburg, PA 17128
        Filed: 04/06/16
  00025 COMMONWEALTH OF PA       5800          0.00     24,399.72     24,399.72           0.00         24,399.72
        COMMONWEALTH OF PA UCTS DEPARTMENT OF LABOR AND INDUSTRY COLLECTIONS SUPPORT UNIT 651 BOAS STREET, ROOM
        702 HARRISBURG, PA 17121

           Filed: 06/20/16
PRIORITY TOTAL                                               0.00    421,978.30     392,125.46    0.00         392,125.46

  00001 American Crane &                     7100            0.00       1,100.00       1,100.00   0.00            1,100.00
        531 Old Swede Rd
        Douglassville, PA 19518
        Filed: 03/04/16




UST Form 101-7-TFR (5/1/2011) Page 13




           Case 1:16-bk-00596-RNO                Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59          Desc
                                                 Main Document    Page 13 of 21
  Case: 16-00596                                                                                        William G. Schwab
  Hetran Inc.                                                                                           CLAIMS REGISTER
                                                                                                         EXHIBIT C Page 3
  Claims Bar Date: 11/09/17         Government Bar Date: 11/09/17

  Claim
   No. Creditors                              UTC       Scheduled   Claimed     Allowed          Paid            Balance

  00002 ZM Gear Machining, Inc.   7100            0.00       10,840.00         10,840.00         0.00          10,840.00
        200 W Adams St Ste 2500
        Chicago, IL 60606
        Filed: 03/10/16
  00003 WS CHONG CONSULTING       7100            0.00      391,703.79        391,703.79         0.00         391,703.79
        WS CHONG CONSULTING LTD 14343 30 AVE SURREY BC V4P 1R3 CANADA

        Filed: 03/14/16
  00004 JAGON INTERNATIONAL        7100             0.00    1,166,085.37   1,166,085.37          0.00       1,166,085.37
        JAGON INTERNATIONAL LIMITED C/O JACK JU A-21 JINGLONG NO 9 FULIN ROAD CHAOYANG DIST BEIJING 100107 CHINA

           Filed: 03/16/16
  00005    Jonathan Grady               7100         0.00        1,869.00       1,869.00         0.00            1,869.00
           18 Julia St
           Girardville, PA 17935
           Filed: 03/18/16
  00006    United Concordia Life and    7100         0.00        1,666.50       1,666.50         0.00            1,666.50
           4401 Deer Path Rd
           Harrisburg, Pa 17110
           Filed: 03/23/16
  00007    Otis Elevator Company Attn   7100         0.00          841.48        841.48          0.00             841.48
           PO Box 109615
           Palm Beach Gardens, FL 33410
           Filed: 03/24/16
  00008    Otis Elevator Company Attn   7100         0.00          841.48        841.48          0.00             841.48
           PO Box 109615
           Palm Beach Gardens, FL 33410
           Filed: 03/24/16
  00009    Fromm Electrical Supply      7100         0.00       38,247.53      38,247.53         0.00          38,247.53
           2101 Centre Ave
           Reading, PA 19605
           Filed: 03/30/16
  00010    Fromm Electrical Supply      7100         0.00      151,279.04     151,279.04         0.00         151,279.04
           2101 Centre Ave
           Reading, PA 19605
           Filed: 03/30/16
  00011    WS CHONG CONSULTING          7100         0.00      391,703.79     391,703.79         0.00         391,703.79
           WS CHONG CONSULTING LTD 14343 30 AVE SURREY BC V4P 1R3 CANADA

           Filed: 03/30/16


UST Form 101-7-TFR (5/1/2011) Page 14




           Case 1:16-bk-00596-RNO                Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59         Desc
                                                 Main Document    Page 14 of 21
  Case: 16-00596                                                                                      William G. Schwab
  Hetran Inc.                                                                                         CLAIMS REGISTER
                                                                                                       EXHIBIT C Page 4
  Claims Bar Date: 11/09/17         Government Bar Date: 11/09/17

  Claim
   No. Creditors                              UTC       Scheduled   Claimed    Allowed         Paid            Balance

  00012 ECONOMIC DEVELOPMENT        7100           0.00       6,681.65     6,681.65         0.00             6,681.65
        1460 Wyoming Ave
        Forty Fort, PA 18704
        Filed: 03/30/16
  014A Internal Revenue Service     7100           0.00           0.00    29,852.84         0.00            29,852.84
        CENTRALIZED INSOLVENCY UNIT
        PO BOX 7346
        Philadelphia, PA 19101-7346
  00015 Advanced Fluid System       7100           0.00     187,975.25   187,975.25         0.00          187,975.25
        PO Box 360
        Royersford, PA 19468
        Filed: 04/04/16
  00017 Dressel Welding Supply      7100           0.00       1,041.23     1,041.23         0.00             1,041.23
        1270 Roosevelt Ave
        York, PA 17404
        Filed: 04/11/16
  00018 70 PINEDALE LP C/O          7100           0.00      30,392.78    30,392.78         0.00            30,392.78
        4098 Derry St
        Harrisburg, PA 17111
        Filed: 04/11/16
  00019 JAGON INTERNATIOANL         7100           0.00   1,166,085.37 1,166,085.37         0.00        1,166,085.37
        JAGON INTERNATIOANL LIMITED A21 JINGLONG INTERNATIONAL MANSION NO 9 FULIN RD CHAOYANG DISTRICT BEIJING
        100107 CHINA

        Filed: 04/13/16
  00020 Manufacturers Management   7100                      0.00      0.00       0.00         0.00                0.00
        2640 Westview Dr
        Wyomissing, PA 19610
        Filed: 04/18/16
  00021 FEDEX TECHCONNECT INC AS   7100                      0.00   1,452.01   1,452.01        0.00            1,452.01
        3965 AIRWAYS BLVD MOD G 3RD FL

        Filed: 04/21/16
  00022 United Parcel Service Freight        7100            0.00    918.56     918.56         0.00             918.56
        PO Box 361345
        Columbus, OH 43236
        Filed: 05/05/16
  00023 United Parcel Service Freight        7100            0.00   1,128.84   1,128.84        0.00            1,128.84
        PO Box 361345
        Columbus, OH 43236
        Filed: 05/05/16

UST Form 101-7-TFR (5/1/2011) Page 15




           Case 1:16-bk-00596-RNO                Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59       Desc
                                                 Main Document    Page 15 of 21
  Case: 16-00596                                                                                                    William G. Schwab
  Hetran Inc.                                                                                                       CLAIMS REGISTER
                                                                                                                     EXHIBIT C Page 5
  Claims Bar Date: 11/09/17         Government Bar Date: 11/09/17

  Claim
   No. Creditors                              UTC       Scheduled       Claimed         Allowed              Paid             Balance

  00024 SAFETY-KLEEN/CLEAN              7100              0.00        1,999.61         1,999.61            0.00               1,999.61
        42 Longwater Dr
        Norwell, MA 02061
        Filed: 05/19/16
  00026 BROWN TRANSMISSION &            7100              0.00        8,518.40         8,518.40            0.00               8,518.40
        171 Greenfield Rd
        Lancaster, PA 17601
        Filed: 06/27/16
  00027 Metalwerks PMD, Inc. c/o        7100              0.00      279,020.00      279,020.00             0.00            279,020.00
        Metalwerks PMD, Inc. c/o Terry A. Shulsky, Esq. Buchanan Ingersoll & Rooney PC One Oxford Centre, 20th fl. Pittsburgh, PA
        15219

           Filed: 07/15/16
  00029    PPL Electric Utilities      7100            0.00        2,187.14       2,187.14          0.00           2,187.14
           827 Hausman Rd
           Allentown, PA 18104
           Filed: 12/05/16
  00030    Solar Atmospheres, Inc.     7100            0.00       11,130.00      11,130.00          0.00          11,130.00
           1969 Clearview Rd
           Souderton, PA 18964
           Filed: 08/14/17
  00031    Milans Machining &          7100            0.00       84,599.45      84,599.45          0.00          84,599.45
           1301 S Laramie Ave
           Cicero, IL 60804
           Filed: 08/14/17
  00032    Vision Benefits of America, 7100            0.00          994.20         994.20          0.00             994.20
           400 Lydia St Ste 300
           Carnegie, PA 15106
           Filed: 08/15/17
  00033    Brown Transmission and      7100            0.00        8,518.40       8,518.40          0.00           8,518.40
           171 Greenfield Rd
           Lancaster, PA 17601
           Filed: 08/16/17
  00034    Ruff Supply Company         7100            0.00          126.84         126.84          0.00             126.84
           PO Box 156
           Archbald, PA 18403
           Filed: 08/22/17
  00035    JAGON INTERNATIONAL         7100            0.00    1,166,085.37   1,166,085.37          0.00       1,166,085.37
           JAGON INTERNATIONAL LIMITED C/O JACK JU A-21 JINGLONG NO 9 FULIN ROAD CHAOYANG DIST BEIJING 100107 CHINA

           Filed: 08/31/17

UST Form 101-7-TFR (5/1/2011) Page 16




           Case 1:16-bk-00596-RNO                Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                     Desc
                                                 Main Document    Page 16 of 21
  Case: 16-00596                                                                                                    William G. Schwab
  Hetran Inc.                                                                                                       CLAIMS REGISTER
                                                                                                                     EXHIBIT C Page 6
  Claims Bar Date: 11/09/17         Government Bar Date: 11/09/17

  Claim
   No. Creditors                              UTC       Scheduled       Claimed         Allowed              Paid             Balance

  00036 MetLife c/o Roger Elder    7100            0.00       5,849.01      5,849.01          0.00           5,849.01
        200 Park Ave
        New York, NY 10166
        Filed: 09/26/17
  00037 Sterling Machine           7100            0.00      39,902.79     39,902.79          0.00         39,902.79
        220 Kreider Rd
        Palmyra, PA 17078
        Filed: 10/11/17
  00038 Paul Welkie                7100            0.00         619.00        619.00          0.00             619.00
        121 S Mill St
        Saint Clair, PA 17970
        Filed: 10/16/17
  00039 SHREM HALLMARK ALLOYS      7100            0.00     150,000.00    150,000.00          0.00        150,000.00
        SHREM HALLMARK ALLOYS PRIVATE LIMITED 1101 VIRAJ TOWER JCT.OF ANDHERI KURLA WESTERN EXPRESS HIGHWAY,
        ANDHERI EAST MUMBAI - 400069, INDIA INDIA

        Filed: 11/01/17
  00042 Estate of Harold Marks          7100            0.00        95,000.00          95,000.00             0.00            95,000.00
        Estate of Harold Marks Shane H. Hobbs, Esquire Masonic Building, 3rd floor 4 South Second Street Pottsville, PA 17901

        Filed: 11/08/17
 00042A Estate of Harold Marks          7100            0.00        12,475.00          12,475.00             0.00            12,475.00
        Estate of Harold Marks Shane H. Hobbs, Esquire Masonic Building, 3rd floor 4 South Second Street Pottsville, PA 17901

        Filed: 11/08/17
  00043 BSR Tool Company                     7100            0.00       1,456.02        1,456.02             0.00            1,456.02
        32050 Townley St
        Madison Heights, MI 48071
        Filed: 11/08/17
UNSECURED TOTAL                                              0.00   5,420,334.90    5,450,187.74             0.00        5,450,187.74




REPORT TOTALS                                                0.00   9,976,232.56   10,032,444.35             0.00       10,032,444.35




UST Form 101-7-TFR (5/1/2011) Page 17




           Case 1:16-bk-00596-RNO                Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                     Desc
                                                 Main Document    Page 17 of 21
                                                TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 1:16-bk-00596-RNO
Case Name: Hetran Inc.

Trustee Name: William G. Schwab
                     Balance on Hand                                                                            $26,579.24
Claims of secured creditors will be paid as follows:


                                                                                           Interim
   Claim                                               Claim       Allowed Amount        Payments to         Proposed
    No.       Claimant                                Asserted         of Claim              Date            Payment
00040        Fulton Bank, N.A., formerly          $   4,059,833.08 $   4,059,833.08 $              0.00 $               0.00
00041        Fulton Bank, N.A., formerly          $      68,708.70 $      68,708.70 $              0.00 $               0.00
Total to be paid to secured creditors                                                                  $                0.00
Remaining Balance                                                                                      $        26,579.24

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                      Total Requested        to Date            Payment
Trustee, Fees: William G. Schwab, Trustee                          $       3,847.93 $              0.00 $         1,837.79
Trustee, Expenses: WILLIAM G SCHWAB-TRUSTEE EXP.                   $         394.13 $              0.00 $           188.24
Attorney for Trustee, Fees: William G. Schwab and Associates       $      16,036.00 $              0.00 $         7,658.89
Attorney for Trustee, Fees: KURTZMAN STEADY, LLC                   $       4,176.00 $              0.00 $         1,994.48
Attorney for Trustee, Expenses: William G. Schwab and              $         134.20 $              0.00 $               64.09
Attorney for Trustee, Expenses: KURTZMAN STEADY, LLC               $          63.10 $              0.00 $               30.14
Accountant for Trustee, Fees: EISNERAMPER, LLP                     $      31,000.00 $              0.00 $        14,805.61
Accountant for Trustee, Expenses: EISNERAMPER, LLP                 $            0.00 $             0.00 $                0.00

Total to be paid for chapter 7 administrative expenses                                                 $         26,579.24
Remaining Balance                                                                                      $                 0.00

         Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) Page 18


        Case 1:16-bk-00596-RNO              Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                  Desc
                                            Main Document    Page 18 of 21
                                                                                            Interim
                                                                                           Payments         Proposed
                             Reason/Applicant                        Total Requested        to Date         Payment
Attorney for Debtor, Fees: CUNNINGHAM, CHERNICOFF &              $          4,225.00 $            0.00 $            0.00
Attorney for Debtor, Expenses: CUNNINGHAM, CHERNICOFF & $                       183.36 $          0.00 $            0.00
Other: COMMONWEALTH OF PA UCTS (ADMINISTRATIVE)                  $          1,529.65 $            0.00 $            0.00

Total to be paid for prior chapter administrative expenses                                              $              0.00
Remaining Balance                                                                                       $              0.00

      In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$392,125.46 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:



   Claim                                              Allowed Amount of Interim Payments to
    No.        Claimant                                     Claim               Date                  Proposed Payment
00013         Berkheimer Assoc., Agent for W.        $           4,517.54 $                  0.00 $                 0.00
00014         internal revenue service centralized   $        181,597.64 $                   0.00 $                 0.00
00014B        internal revenue service centralized   $        181,597.64 $                   0.00 $                 0.00
00016         Pennsylvania Department of Revenue $                    12.92 $                0.00 $                 0.00
00025         COMMONWEALTH OF PA UCTS                $          24,399.72 $                  0.00 $                 0.00

Total to be paid to priority creditors                                                            $                 0.00

Remaining Balance                                                                                 $                 0.00

       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

       Timely claims of general (unsecured) creditors totaling $5,449,346.26 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 0.0 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) Page 19


        Case 1:16-bk-00596-RNO              Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                 Desc
                                            Main Document    Page 19 of 21
                                                         Allowed
   Claim                                                Amount of            Interim Payments      Proposed
    No.        Claimant                                   Claim                    to Date         Payment
00001         American Crane & Equipment            $        1,100.00 $                   0.00 $              0.00
00002         ZM Gear Machining, Inc. Joseph A.     $       10,840.00 $                   0.00 $              0.00
00003         WS CHONG CONSULTING LTD 14343         $      391,703.79 $                   0.00 $              0.00
00004         JAGON INTERNATIONAL LIMITED C/O       $    1,166,085.37 $                   0.00 $              0.00
00005         Jonathan Grady                        $        1,869.00 $                   0.00 $              0.00
00006         United Concordia Life and Health      $        1,666.50 $                   0.00 $              0.00
00007         Otis Elevator Company Attn Treasury   $         841.48 $                    0.00 $              0.00
00009         Fromm Electrical Supply Corp.         $       38,247.53 $                   0.00 $              0.00
00010         Fromm Electrical Supply Corp.         $      151,279.04 $                   0.00 $              0.00
00011         WS CHONG CONSULTING LTD 14343         $      391,703.79 $                   0.00 $              0.00
00012         ECONOMIC DEVELOPMENT COUNCIL          $        6,681.65 $                   0.00 $              0.00
014A          Internal Revenue Service              $       29,852.84 $                   0.00 $              0.00
00015         Advanced Fluid System                 $      187,975.25 $                   0.00 $              0.00
00017         Dressel Welding Supply                $        1,041.23 $                   0.00 $              0.00
00018         70 PINEDALE LP C/O RICHARD E          $       30,392.78 $                   0.00 $              0.00
00019         JAGON INTERNATIOANL LIMITED A21       $    1,166,085.37 $                   0.00 $              0.00
00020         Manufacturers Management Services, $                  0.00 $                0.00 $              0.00
00021         FEDEX TECHCONNECT INC AS              $        1,452.01 $                   0.00 $              0.00
00022         United Parcel Service Freight co      $         918.56 $                    0.00 $              0.00
00023         United Parcel Service Freight co      $        1,128.84 $                   0.00 $              0.00
00024         SAFETY-KLEEN/CLEAN HARBORS            $        1,999.61 $                   0.00 $              0.00
00026         BROWN TRANSMISSION & BEARING          $        8,518.40 $                   0.00 $              0.00
00027         Metalwerks PMD, Inc. c/o Terry A.     $      279,020.00 $                   0.00 $              0.00
00029         PPL Electric Utilities                $        2,187.14 $                   0.00 $              0.00
00030         Solar Atmospheres, Inc.               $       11,130.00 $                   0.00 $              0.00
00031         Milans Machining & manufacturing      $       84,599.45 $                   0.00 $              0.00
00032         Vision Benefits of America, Inc.      $         994.20 $                    0.00 $              0.00
00033         Brown Transmission and Bearing        $        8,518.40 $                   0.00 $              0.00
00034         Ruff Supply Company                   $         126.84 $                    0.00 $              0.00
00035         JAGON INTERNATIONAL LIMITED C/O       $    1,166,085.37 $                   0.00 $              0.00
00036         MetLife c/o Roger Elder               $        5,849.01 $                   0.00 $              0.00
00037         Sterling Machine Technologies, Inc.   $       39,902.79 $                   0.00 $              0.00

UST Form 101-7-TFR (5/1/2011) Page 20


        Case 1:16-bk-00596-RNO             Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59            Desc
                                           Main Document    Page 20 of 21
                                                             Allowed
   Claim                                                    Amount of             Interim Payments       Proposed
    No.        Claimant                                       Claim                     to Date          Payment
00038         Paul Welkie                              $              619.00 $                 0.00 $               0.00
00039         SHREM HALLMARK ALLOYS PRIVATE            $        150,000.00 $                   0.00 $               0.00
00042         Estate of Harold Marks Shane H.          $            95,000.00 $                0.00 $               0.00
00042A        Estate of Harold Marks Shane H.          $            12,475.00 $                0.00 $               0.00
00043         BSR Tool Company                         $             1,456.02 $                0.00 $               0.00

Total to be paid to timely general unsecured creditors                                               $              0.00

Remaining Balance                                                                                    $              0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 21


        Case 1:16-bk-00596-RNO             Doc 254 Filed 02/06/19 Entered 02/06/19 11:09:59                  Desc
                                           Main Document    Page 21 of 21
